     Case 3:17-cv-00986-BAS-AGS Document 132 Filed 03/04/20 PageID.4953 Page 1 of 3




 1     KAZEROUNI LAW GROUP, APC                  LAW OFFICES OF TODD M.
 2     Abbas Kazerounian, Esq. (249203)          FRIEDMAN, P.C.
       ak@kazlg.com                              Todd M. Friedman, Esq. (216752)
 3     Matthew M. Loker, Esq. (279939)           tfriedman@toddflaw.com
 4     ml@kazlg.com                              Adrian R. Bacon, Esq. (280332)
       245 Fischer Avenue, Unit D1               abacon@toddflaw.com
 5     Costa Mesa, CA 92626                      21550 Oxnard Street, Suite 780
 6     Telephone: (800) 400-6808                 Woodland Hills, CA 90212
       Facsimile: (800) 520-5523                 Telephone: (877) 206-4741
 7                                               Facsimile: (866) 633-0228
 8
 9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
       JOHN MCCURLEY AND DAN                     Case No.: 17-cv-986 BAS (AGS)
12     DEFOREST, INDIVIDUALLY
       AND ON BEHALF OF ALL                      NOTICE OF PLAINTIFFS’
13
       OTHERS SIMILARLY                          MOTION TO DECERTIFY
14     SITUATED,                                 CLASS IN PART AND AMEND
                                                 ORDER RE: CLASS NOTICE AS
15
                   Plaintiffs,                   TO THE SUBCLASS
16
                      v.                         NO ORAL ARGUMENT UNLESS
17
                                                 REQUESTED BY THE COURT
18     ROYAL SEAS CRUISES, INC.,
                                                 DATE:             April 6, 2020
19
                   Defendant.
20                                               HON. CYNTHIA A BASHANT
21
22
23
24
25
26
27
28      NOTICE OF PLAINTIFFS’ MOTION TO DECERTIFY CLASS IN PART AND AMEND ORDER RE:

                                 CLASS NOTICE AS TO THE SUBCLASS
     Case 3:17-cv-00986-BAS-AGS Document 132 Filed 03/04/20 PageID.4954 Page 2 of 3




 1          PLEASE TAKE NOTICE that on April 6, 2020, before The Honorable

 2    Cynthia A. Bashant of the United States District Court, Southern District of

 3    California, Plaintiffs Dan Deforest and John McCurley (“Plaintiffs”) will move this

 4    Court for an order decertifying the Class but maintaining the Subclass and

 5    amending amending its definition to be non-derivative of the Class, and amending

 6    the Court’s Order re: Class Notice to reflect the notice served on the Subclass.

 7          This Motion is based upon this Notice, the accompanying Memorandum of

 8    Points and Authorities, the declaration and exhibits thereto, the Complaint, all other

 9    pleadings and papers on file in this action, and upon such other evidence and

10    arguments as may be presented at the hearing on this matter. This motion is made

11    following the conference of counsel that took place on March 3, 2020 after Plaintiffs

12    request for such conference on February 26, 2020, pursuant to Judge Bashant’s

13    standing order. Defendant did not indicate whether it would oppose this Motion.

14
      Dated: March 4th, 2020           Law Offices of Todd M. Friedman, P.C.
15
16                                            By:_/s/ Todd M. Friedman____
                                                    Todd M. Friedman, Esq.
17                                                  Adrian R. Bacon, Esq.
18                                                  Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
        NOTICE OF PLAINTIFFS’ MOTION TO DECERTIFY CLASS IN PART AND AMEND ORDER RE:
28                             CLASS NOTICE AS TO THE SUBCLASS
                                            1 OF 2
     Case 3:17-cv-00986-BAS-AGS Document 132 Filed 03/04/20 PageID.4955 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
 3    Filed electronically on this 4th day of March, 2020, with:

 4    United States District Court CM/ECF system
 5
      Notification sent electronically via the Court’s ECF system to:
 6
 7    Honorable Cynthia A Bashant
      United States District Court
 8    Southern District of California
 9
      And All Counsel of Record As Recorded On The Electronic Service List.
10
11
      This 4th day of March, 2020
12
13    s/Todd M. Friedman, Esq.
      Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
        NOTICE OF PLAINTIFFS’ MOTION TO DECERTIFY CLASS IN PART AND AMEND ORDER RE:
28                             CLASS NOTICE AS TO THE SUBCLASS
                                            2 OF 2
